DECISION
On January 26, 2016, the Defendant was sentenced to a commitment to the Montana Department of Corrections for a term of ten (10) years, with eight (8) years suspended, for the offense of Count I: Criminal Possession with Intent to Distribute, a felony, in violation of §45-6-103, MCA. The Defendant shall be given credit for forty-three (43) days of time served. Count II: Criminal Distribution of Dangerous Drugs, a felony, in violation of §45-9-101; and Count III: Criminal Possession of Drug Paraphernalia, a misdemeanor, in violation of §45-10-103 were dismissed. The Notice of Persistent Felony Offender was withdrawn.
On April 8, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from the Choteau County Jail and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is *33AFFIRMED.
Done in open Court this 8th day of April, 2016.
DATED this 3rd day of May, 2016.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.